     Case: 1:17-cv-00219 Document #: 242 Filed: 03/05/19 Page 1 of 4 PageID #:8202



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LAWRENCE J. WERT,                                    )
RICHARD D. KINCAID, and                              )
JAMES O. MYERS, individually and                     )
derivatively on behalf of Ditto Holdings, Inc.,      )
n/k/a SoVesTech, Inc.,                               )
                                                     )
        Plaintiffs,                                  )
                                                     )      Case No. 1:17-cv-00219
v.                                                   )
                                                     )      Hon. Matthew Kennelly
STUART COHN, ZVI FEINER,                             )
DAVID JONATHAN ROSENBERG,                            )      Hon. Maria Valdez
and AVI FOX,                                         )
                                                     )
        Defendants.                                  )

 ORDER GRANTING FINAL APPROVAL OF REVISED SETTLEMENT BETWEEN
PLAINTIFFS AND STUART COHN AND GRANTING APPROVAL OF SETTLEMENT
     BETWEEN PLAINTIFFS AND NON-PARTY OBJECTOR PAUL SIMONS

        The Court has reviewed and considered (1) the Motion for Approval of Revised Proposed

Settlement (“Revised Motion”) with Stuart Cohn filed by Lawrence Wert, Richard Kincaid, and

James Myers, individually and derivatively on behalf of Ditto Holdings, Inc. (“Ditto”), n/k/a

SoVesTech, Inc. (collectively, “Plaintiffs”) (Dkt. No. 229), seeking approval of the Settlement

Agreement and Release dated August 28, 2018 between Plaintiffs and Defendant Stuart Cohn

(“Cohn”) (Dkt. No. 177-2) (the “Cohn Settlement”) and (2) Plaintiffs’ Notice of Settlement (the

“Simons Settlement”) with Non-Party Objector Paul Simons (“Simons”) (Dkt. No. 234). The

Court grants the Motion and grants final approval of Plaintiffs’ Settlements with Cohn and

Simons, and orders as follows:

        (1)     This Court has jurisdiction over the subject matter of the Cohn Settlement and the

Simons Settlement, including all matters necessary to effectuate these settlements, and over all

parties to these agreements;
   Case: 1:17-cv-00219 Document #: 242 Filed: 03/05/19 Page 2 of 4 PageID #:8203



       (2)     No party or other person has objected to the Cohn Settlement, its attached

exhibits, including the Stipulation of Dismissal (Exhibit A), or to the Revised Motion, other than

intervener-objector Simons, who, upon entry of this Order, expressly agrees to withdraw and

waive his objection to the Cohn Settlement and the Revised Motion, and any possible appeal of

any matter as part of the Simons Settlement;

       (3)     The record shows that sufficient Notice of the original Settlement proposal

(Dkt. No. 177) was provided by Plaintiffs to all persons or entities entitled to receive notice. The

Court finds that such Notice: (i) constitutes reasonable notice and the best notice practicable

under the circumstances; (ii) constitutes notice that was reasonably calculated, under the

circumstances, to apprise all shareholders of record of common stock of Ditto (“Shareholders”)

who could reasonably be identified of the pendency of the derivative lawsuit, the terms of the

Settlement, and the shareholders’ right to object and to appear at the settlement fairness hearing;

(iii) constitutes due, adequate, and sufficient notice to all persons or entities entitled to receive

notice in accordance with Federal Rule of Civil Procedure 23.1(c); and (iv) meets the

requirements of due process;

       (4)     Given the Court’s determination that the revised Settlement between Plaintiffs

and Cohn, as enhanced by the terms of the Simons Settlement, is more beneficial to the

Shareholders than the original Settlement, the Court holds that Notice of the revised Settlement

terms need not be provided to the Shareholders;

       (5)     In light of the benefits to the Shareholders, the complexity and possible duration

of further litigation against Cohn, the risks of establishing liability and damages, and the

considerable expense of continued litigation against Cohn, the Court hereby fully and finally

approves the Cohn Settlement, pursuant to Federal Rule of Civil Procedure 23.1(c), as set forth



                                                  2
   Case: 1:17-cv-00219 Document #: 242 Filed: 03/05/19 Page 3 of 4 PageID #:8204



in the Settlement Agreement and the Revised Motion in all respects, and finds that the Cohn

Settlement is, in all respects, fair, reasonable, and adequate and in the best interests of Plaintiffs,

Cohn, and the Shareholders. This Court finds that the Settlement terms as set forth in the Cohn

Settlement and the Revised Motion are the result of arm’s length negotiations between

experienced counsel representing the interests of the Plaintiffs, Cohn, and the Shareholders.

       (6)       For the reasons stated on the record in open court, the Court hereby fully and

finally approves the Simons Settlement, pursuant to Federal Rule of Civil Procedure 23.1(c), and

finds that the Simons Settlement is the result of arm’s length negotiations between experienced

counsel representing the interests of the Plaintiffs, Simons, and the Shareholders, and is, in all

respects, fair, reasonable, and adequate and in the best interests of Plaintiffs, Simons, and the

Shareholders;

       (7)       Upon entry of this Order and Simons’ receipt of the payment as described in

Paragraph 10, infra, Simons’ Objection (Dkt. No. 233) shall be deemed irrevocably withdrawn,

and Simons waives any and all right to object to, challenge, or appeal the Cohn Settlement, the

Revised Motion, or this Order, including, but not limited to, any objection in this action, any

objection in Simons v. Ditto Trade, Inc., et al. action, Case No. 14-CV-309, and any appeal to the

Seventh Circuit Court of Appeals. Upon entry of this Order and Simons’ receipt of the payment

as described in Paragraph 10, infra, Simons additionally waives any and all right to object to,

challenge, or appeal any petition for fees and expenses submitted by Plaintiffs in this action.

       (8)       Plaintiffs shall cause all of their individual claims and derivative claims against

Cohn in this action to be dismissed with prejudice by filing the Stipulation of Dismissal (in the

form set forth in Exhibit A to the Cohn Settlement) within seven (7) days after the Court’s entry

of this Order;



                                                  3
   Case: 1:17-cv-00219 Document #: 242 Filed: 03/05/19 Page 4 of 4 PageID #:8205



       (9)     Upon receipt of the settlement funds from Cohn’s insurer as set forth in the

Settlement Agreement, Plaintiffs shall deposit half of those funds into a separate escrow account

(the “Derivative Escrow Account”) established solely for the purpose of administering the

derivative common fund;

       (10)    Simons shall be paid $170,000 via wire transfer from the Derivative Escrow

Account. Following receipt of this payment, Simons shall assign to Plaintiffs (or a representative

designated by Plaintiffs) any and all interests in, judgments against, and/or liens against Ditto

Trade, Inc. or Ditto Holdings, Inc., and/or any assets of either entity, including their intellectual

property;

       (11)    Within thirty (30) days of entry of this Order, Plaintiffs shall file with the Court a

petition for attorneys’ fees and costs to be paid from the derivative common fund;

       (12)    This Order shall become final and non-appealable upon the date that the time

period for appeal has expired without the filing of any notice of appeal from this Order;

       (13)    The Court finds that the Cohn Settlement resolves and disposes of all claims

brought against Cohn in this action and that, pursuant to Fed. R. Civ. P. 54(b), there is no just

reason for delay of the entry of this Order as a final judgment and of any appeal of this Order;

and

       (14)    This Court shall have continuing, exclusive jurisdiction over the subject matter of

the Cohn Settlement and the Simons Settlement, including all matters necessary to effectuate

their terms, to the maximum extent permitted by the law.



DATED: March 5, 2019

                                                              ______________________________
                                                              HON. MATTHEW KENNELLY


                                                 4
